Citation Nr: 0718512	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active military service from May 1965 until 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted an increased disability 
rating of 30 percent for service-connected PTSD and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).  The veteran appealed the 30 percent 
rating for PTSD and the denial of TDIU to the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

A hearing was held in April 2004, at the RO in Milwaukee, 
Wisconsin, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in 
the claims file. 

This case was previously before the Board in October 2004 at 
which time it was primarily remanded for additional 
evidentiary development.  Although the actions requested in 
that remand were completed to the extent possible, the 
veteran has subsequently identified additional pertinent 
evidence which is not currently of record, and which he has 
requested be obtained prior to adjudication of the PTSD claim 
on the merits.   

The Board points out that the claim of entitlement to TDIU is 
no longer pending on appeal before the Board, as that claim 
was recently granted in a November 2006 rating action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is pursuing a claim for an evaluation in excess 
of 30 percent for service-connected PTSD.  

This claim was remanded by the Board in October 2004 and 
pursuant to that remand, the appellant's VA medical records 
current through December 14, 2005, were obtained; a VA PTSD 
examination was conducted in August 2005; the veteran's VA 
vocational rehabilitation folder was associated with the 
claims folders; and the veteran's records and decisions from 
the Social Security Administration were added to the record.  

Following the addition of the aforementioned evidence to the 
claims folders, the RO issued a Supplemental Statement of the 
Case (SSOC) in November 2006 denying an evaluation in excess 
of 30 percent for PTSD.  In response to that SSOC, in 
correspondence dated in January 2007 and written on behalf of 
the veteran, it was requested that his VA treatment records 
from mental health clinic at the Milwaukee VA Medical Center 
(VAMC) pertaining to treatment for his service-connected PTSD 
as dated from December 15, 2005, forward, be obtained.  
Accordingly, on remand, the RO must obtain all relevant and 
previously unobtained VA medical records from December 2005 
forward.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, it appears that the veteran has been provided 
with notice of what type of information and evidence is 
needed to substantiate his claim for an increased evaluation 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
case is already being remanded for further development, the 
RO should provide the veteran with a proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
PTSD.  The letter should (1) inform him 
of the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the claim 
for an increased rating for PTSD.  

In addition, please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish the degree of disability and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  As has been requested by the veteran, 
his VA medical records should be obtained 
from the VAMC in Milwaukee, Wisconsin, to 
include any medical records pertaining to 
the appellant's treatment for his 
service-connected PTSD dated from 
December 1, 2005, forward.  In addition, 
the appellant should be requested to 
identify and/or provide any additional 
relevant medical records within his 
possession.  All efforts to obtain these 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available. 

3.  Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full.  If 
it is determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

4.  The veteran's claim of entitlement to 
an evaluation in excess of 30 percent for 
service-connected PTSD should then be 
reviewed and if the benefits sought on 
appeal remain denied, then the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be 
allowed for a response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




